IN THE SUPREME COURT OF THE STATE OF DELAWARE

SAMUEL BISHOP,                             §
                                           §      No. 406, 2017
       Defendant Below,                    §
       Appellant,                          §      Court Below—Superior Court of the
                                           §      State of Delaware
       v.                                  §
                                           §      Cr. ID No. 86013220DI (N)
STATE OF DELAWARE,                         §
                                           §
       Plaintiff Below,                    §
       Appellee.                           §

                            Submitted: October 18, 2017
                            Decided:   November 3, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                        ORDER

       This 3rd day of November 2017, it appears to the Court that:

       (1)    In 1979, the appellant, Samuel Bishop, was found guilty of criminal

offenses for which he received two life sentences.              Bishop’s convictions and

sentences were affirmed on direct appeal in 1984.

       (2)    On October 4, 2017, Bishop filed a notice of appeal from a Superior

Court order dated October 22, 1979. The Clerk issued a notice directing Bishop to

show cause why the appeal should not be dismissed as untimely filed.1 Bishop filed




1
  Under Supreme Court Rule 6, a notice of appeal must be filed within thirty days of the order
sought to be reviewed.
a response to the notice on October 18, 2017. The response does not address the

untimeliness of the appeal.

       (3)    A review of the Superior Court docket in Bishop’s case does not reflect

the issuance of an order on October 22, 1979 or the existence of an order that was

appealable to this Court on October 4, 2017, when Bishop filed his appeal, or on

October 18, 2017, when Bishop filed his response to the notice to show cause.2 A

closer review of Bishop’s appeal papers suggests that Bishop may have filed the

appeal in an effort to seek the Court’s reconsideration of his direct appeal.3 But

whether appealing an order dated October 22, 1979 or seeking reconsideration of his

direct appeal, Bishop’s notice of appeal manifestly fails to invoke the jurisdiction of

the Court.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                           BY THE COURT:

                                           /s/ Karen L. Valihura
                                           Justice




2
  Since then, it appears that the Superior Court issued an order on October 27, 2017, denying
motions filed by Bishop. See Docket at 105, State v. Bishop, Del. Super., Cr. ID No. 86013220DI
(Oct. 27, 2017) (order).
3
  In motions filed on November 2, 2017, Bishop asked the Court to appoint him counsel and for
an evidentiary hearing to review and overturn his direct appeal.
                                              2